PORTER, J.
The plaintiff’s husband was killed by a fellow employee while working for the defendant company in building or repairing a railroad or switch track owned by the company, and his widow brought suit under the Employers’ Liability Act for compensation' for herself and minor children.
The defendant company filed an exception, setting up that the.petition failed to *41disclose a cause of action. This exception was sustained, and plaintiff appealed to this court.
As the point involved was an important and novel one, we certified the question to the Supreme Court, and that tribunal answered that, the petition did disclose a cause of action.
The opinion of the Court has not yet been published, but Will be, we presume, in Ferguson vs. Cady-McFarland Gravel Co., 156 La. 871, 101 South. 248.
It is therefore ordered and decreed thát the judgment appealed from be reversed and set aside; that the exception of no. cause of action be over-ruled, and that .this case be remanded to- the District Court for trial, according to law. The cost of this appeal is taxed against the defendant company.